Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant filed an amendment on December 31, 2020. Claims 1-8 were pending in the Application. Claims 1-8 are amended. Claims 9-12 have been added. No claims have been cancelled. Claims 1 and 5 are independent claims, the remaining claims depend, directly or indirectly, on claims 1 and 5. Thus Claims 1-12 are currently pending. After careful and full consideration of Applicant arguments and amendments, the Examiner finds them to be moot. This action is made FINAL.

Specification


The disclosure is objected to because of the following informalities: 
In the Specification dated November 16, 2017, there are two paragraphs labeled [0010], page 4, line 12, and [010], page 4, line 15.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Dependent Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 Examiner is unable to find support for the limitation in the specification for “a web crawler comprising a fourth plurality of programming instructions stored in the memory and operable on the processor, wherein the fourth plurality of programming instructions, when operating on the processor, causes the network- connected server to search the Internet to independently obtain information relevant to the risk and send it to the automated underwriting processor for incorporation into the directed graph.” Two instances of a high volume web crawler module 115 can be found in the specification in [035], page 9, line 2, and in [041], line 24, and nowhere else in the specification; and neither recite a web crawler comprising “a fourth plurality of programming instructions stored in the memory and operable on the processor, wherein the Waddell spider/webcrawler technology that retrieves crowd source data into an insurance subsystem 160, which could be construed as the directed graph recited in the limitation of Claim 10.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Independent Claims 1 and 5, and Dependent Claims 2-4 and 6-12
Independent Claims 1 and 5 recite the limitation “underwriting of a risk … and a risk to be underwritten; …the insured and the risk;” in lines 16-19 for Independent Claim 1 and lines 10-13 for Independent Claim 5. There is insufficient antecedent basis for the term “risk.” Examiner is unable to ascertain if “the risk” is the same risk or which of the two terms of “a risk” that “the risk” is referring to. Examiner is construing the term “risk” to be the same risk and not two different risks.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The Independent claims 1 and 5, and Dependent Claims 2-4 and 6-12 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. The claims are being rejected according to the October 2019 Patent Eligibility Guidance Update (issued October 17, 2019), hereinafter “October 2019 PEG.”
At Step 1, where it is being evaluated if the claim(s) fall within a statutory category, it is determined that Independent Claim 1 is a system, and therefore, is directed to the statutory class of a Machine grouping as one of the four categories of invention as recited in 35 U.S.C. §101; and Independent Claim 5 is a method, and therefore, is directed to the statutory class of a Process grouping as one of the four categories of invention as recited in 35 U.S.C. §101.
At Step 2A, Prong One, where it is being evaluated if a judicial exception is being recited, it is determined that the activities of creating underwriting data comprising: a plurality of underwriting contract terms; a plurality of underwriting guidelines; and a plurality of contract blocks; receiving a request for underwriting of a risk, the request comprising an insured and a risk to be underwritten; creating a contract block of insurance underwriting information initially comprising the insured and the risk; searching the underwriting database using the insurance underwriting information in the contract block and returning a search result comprising underwriting data relevant to the insured and the risk; creating a directed graph from the search result, the directed graph comprising nodes representing discrete elements of the underwriting data and edges representing relationships among the nodes; performing a graph analysis on the directed graph to determine a best fit among the nodes and edges; selecting a plurality of contract terms for the risk from the underwriting data based on the best fit; and returning the contract terms as an offer to  underwrite the risk; cover performance by commercial interactions, including sales activities or behaviors and business relations, and as managing relationships or interactions between people when read under their broadest reasonable interpretation. A system that automates underwriting insurance, while providing fraud detection capabilities to prevent abuse of the system; that can automatically analyze available data to determine contracts and offerings that are viable for both the insured and the insurer; that can find opportunities to market new offerings to balance a portfolio; and that can quickly, and intelligently process claims, and automatically manage the payout for approved claims can be construed as commercial interactions, including sales activities or behaviors and business relations, and as managing relationships or interactions between people, and thus fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, Independent Claims 1 and 5 recite an abstract idea. 
Step 2A, Prong Two, where it is being evaluated if the abstract idea is integrated into a practical application, there are additional elements listed in Independent Claims 1 and 5 such as a network-connected server, a memory, a processor, a non-volatile data storage device, and an underwriting database that relate to computing components and are recited at a high level of generality (i.e., as generic components performing generic computer functions such as creating underwriting data comprising: a plurality of underwriting contract terms; a plurality of underwriting guidelines; and a plurality of contract blocks; receiving a request for underwriting of a risk, the request comprising an insured and a risk to be underwritten; creating a contract block of insurance underwriting information initially comprising the insured and the risk; searching the underwriting database using the insurance underwriting information in the contract block and returning a search result comprising underwriting data relevant to the insured and the risk; creating a directed graph from the search result, the directed graph comprising nodes representing discrete elements of the underwriting data and edges representing relationships among the nodes; performing a graph analysis on the directed graph to determine a best fit among the nodes and edges; selecting a plurality of contract terms for the risk from the underwriting data based on the best fit; and returning the contract terms as an offer to  underwrite the risk) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool.
Furthermore, the additional elements of a computer that include receiving data, such as in Independent Claims 1 and 5 for creating underwriting data comprising: a plurality of underwriting contract terms; a plurality of underwriting guidelines; and a plurality of contract blocks; receiving a request for underwriting of a risk, the request comprising an insured and a risk to be underwritten; creating a contract block of insurance underwriting information initially comprising the insured and the risk; and creating a directed graph from the search result, the directed graph comprising nodes representing discrete elements of the underwriting data and edges representing relationships among the nodes; and that include sending data or data output, such as in Independent Claims 1 and 5 for searching the underwriting database using the insurance underwriting information in the contract block and returning a search result comprising underwriting data relevant to the insured and the risk; performing a graph analysis on the directed graph to determine a best fit among the nodes and edges; selecting a plurality of contract terms for the risk from the underwriting data based on the best fit; and returning the contract terms as an offer to  underwrite the risk; are directed to insignificant extra-solution activity. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, Independent Claims 1 and 5 are directed to an abstract idea and is not integrated into a practical application. 
At Step 2B, where it is being determined if any additional elements amount to significantly more or, in other words, whether there are any additional elements recited in the claim beyond the judicial exception. Additionally, if computer components were utilized, then they would be used for performing insignificant extra- solution activity, and well understood, routine, and conventional functions. For example, the claimed system collects, processes, transmits, and displays data. Activities such as data gathering and selecting a particular data source or type of data to be manipulated and displayed as creating underwriting data comprising: a plurality of underwriting contract terms; a plurality of underwriting guidelines; and a plurality of contract blocks; receiving a request for underwriting of a risk, the request comprising an insured and a risk to be underwritten; creating a contract block of insurance underwriting information initially comprising the insured and the risk; and creating a directed graph from the search result, the directed graph comprising nodes representing discrete elements of the underwriting data and edges representing relationships among the nodes; as in Independent Claims 1 and 5; and as sending data or data output as searching the underwriting database using the insurance underwriting information in the contract block and returning a search result comprising underwriting data relevant to the insured and the risk; performing a graph analysis on the directed graph to determine a best fit among the nodes and edges; selecting a plurality of contract terms for the risk from the underwriting data based on the best fit; and returning the contract terms as an offer to  underwrite the risk; as in Independent Claims 1 and 5 are insignificant extra-solution activity. Creating underwriting data comprising: a plurality of underwriting contract terms; a plurality of underwriting guidelines; and a plurality of contract blocks; receiving a request for underwriting of a risk, the request comprising an insured and a risk to be underwritten; creating a contract block of insurance underwriting information initially comprising the insured and the risk; and creating a directed graph from the search result, the directed graph comprising nodes representing discrete elements of the underwriting data and edges representing relationships among the nodes;  as in Independent Claims 1 and 5, which are activities of collecting data; and searching the underwriting database using the insurance underwriting information in the contract block and returning a search result comprising underwriting data relevant to the insured and the risk; performing a graph analysis on the directed graph to determine a best fit among the nodes and edges; selecting a plurality of contract terms for the risk from the underwriting data based on the best fit; and returning the contract terms as an offer to  underwrite the risk; as in Independent Claims 1 and 5, which are activities of sending data or data output, are also well understood, routine, and conventional. See MPEP 2106.05(d); See also, e.g., Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price); OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (Presenting offers and gathering statistics); Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (Electronic recordkeeping); Flook, 437 U.S. at 594, 198 USPQ2d at 199 (Performing repetitive calculations); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354- 55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93, (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price.).
The Dependent Claims 2-4 and 6-12 have been given the full two-part analysis including analyzing the additional limitations both individually and in combination. The dependent claims do not overcome the deficiencies of Independent Claims 1 and 5. 
Dependent Claims 2-4 and 9-10 are dependent on Independent Claim 1 and include all the limitations of Independent Claim 1; and Dependent Claims 6-8 and 11-12 are dependent on Independent Claim 11. Therefore, the Dependent Claims 2-4 and 6-12 recite the same abstract idea of a system that automates underwriting insurance, while providing fraud detection capabilities to prevent abuse of the system; that can automatically analyze available data to determine contracts and offerings that are viable for both the insured and the insurer; that can find opportunities to market new offerings to balance a portfolio; and that can quickly, and intelligently process claims, and automatically manage the payout for approved claims, and thus fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas of commercial interactions, including sales activities or behaviors and business relations, and as managing relationships or interactions between people. Further details refining the recited abstract idea itself are insufficient to render the claims as being directed to significantly more than the abstract idea. The dependent claims do not recite additional elements, specifically or at a high level, which is insufficient to render the claims as directed to significantly more than the abstract idea – see MPEP 2106.05(f). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea.
For reasons similar to those above with respect to Independent Claims 1 and 5, and Dependent Claims 2-4 and 6-12, none of these additional elements integrate the abstract idea into a practical application with significantly more. Therefore, they are similarly rejected.
As such, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, not withstanding, that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.










Independent Claims 1 and 5, and Dependent Clams 2, 4, 6, 8-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al (US 20140330594 A1), herein referred to as Roberts, and in view of Helitzer et al (US 7711584 B2), herein referred to as Helitzer.

Independent Claim 1
Roberts discloses a system for autonomous management of risk transfer, 
comprising; a network-connected server comprising a memory, a processor, and a non-volatile data storage device; 
(See Roberts, [0063] and FIG. 1,… the insur-ance company system 104 includes a plurality of application servers 112, a plurality of load balancing proxy servers 114, an insurance company database 116, a claims database 118, a processing unit 120, and company terminal 122. These computing devices are connected by a local area network 126. See Roberts, [0066], …the processing unit 120 may comprise multiple separate processors, such as a content processor, which retrieves content from client-related electronic resources such as websites and social media resources, over the com-munications network 150, current policy content from the insurance company database 116, and/or insurance claims content from the claims database 118. See Roberts, [0071], …the computing device com-prises at least one network interface unit 204, an input/output controller 206, system memory 208, and one or more data storage devices 214. The system memory 208 includes at least one random access memory (RAM) 210 and at least one read-only memory (ROM) 212 … the computing device 200 is linked, via network 150 or local network 124 (also described in FIG. 1), to other servers or systems housed by the insurance company system 104, such as the load balancing server 114, and the application servers 112. See Roberts, [0079], … term "computer-readable medium" as used herein refers to any non-transitory medium that provides or participates in providing instructions to the processor of the computing device ( or any other processor of a device described herein) for execution. Such a medium may take many forms, including but not limited to, non-volatile media and volatile media. Non-volatile media include, for example, optical, magnetic, or opto-magnetic disks, or integrated cir-cuit memory, such as flash memory.)

an underwriting database stored on the non-volatile data storage device, the underwriting database comprising underwriting data comprising: 
(See Roberts, [0074], … the CPU 202 may be connected to the data storage device 214 via the network interface unit 204. See Roberts, [0075], the CPU 202 may be configured to perform one or more particular processing functions. For example, the com-puting device 200 may be configured as a content processor. The content processor retrieves external data from, for example, the Internet and claims database 118. The content processor accesses the Internet, claims database 118, or other data source and extracts data for predictive model processing …database(s) 220 may include all or a subset of data stored in insurance company database 116 and/or claims database 118, described above with respect to FIG. 1, as well as additional data, such as formulas or manual adjustments, used in establishing the insurance risk of an entity and other insurance determinations.) 

an automated underwriting processor comprising a first plurality of programming instructions stored in the memory and operable on the processor, wherein the first plurality of programming instructions, when operating on the processor, causes the network-connected server to:
(See Roberts, [0069], system 104 may include these processing elements and send the results over the communication network 150 to the underwriter, which will use the industrial classification information to set the premium price. The underwriting system may also include one or more underwriter communications devices for communicating with the insurance company system 104, one or more underwriter computer storage devices, one or more underwriter computer processors, and underwriter program memory coupled to the one or more underwriter computer processors for storing program instructions. See Roberts, [0242], the method 3000 for automated underwriting of insurance coverage for the entity depicted in FIG. 30 may be performed by an underwriter computer 130, which may be a third-party underwriter as shown in FIG. 1, or an underwriter at the insurance company. The underwriter computer may include the elements shown in the exemplary computing device of FIG. 2, such as processors, storage devices, communication devices, and memory.)

create a contract block of insurance underwriting information initially comprising the insured and the risk;
(See Roberts, [0065], the insurance company database 116 stores information about insurance policies sold by the insurance agents. For each insurance policy, the database 116 includes for example and without limitation, the following data fields: policy coverage, limits, deductibles, the agent responsible for the sale or renewal, the date of purchase, dates of subsequent renewals, product and price of product sold, applicable auto-mation services (for example, electronic billing, automatic electronic funds transfers, centralized customer service plan selections, etc.), customer information, customer payment history, or derivations thereof. Additionally, an insurance claims database 118 includes information related to claims of insurance policies, such as descriptions of events causing insurance claims to be made, information about the entities involved, police reports, and witness statements. A single database may be used for storing data from both the insurance company database 116 and the insurance claims database 118.) Applicant specification, Fig. 7, shows visually a contract block with block 725 being related information or general data pertaining to the contract.)

search the underwriting database using the insurance underwriting information in the contract block and return a search result comprising underwriting data relevant to the insured and the risk;
(See Roberts, [0192], … the method 2200 may be performed by the insurance com-pany system 104 shown in FIG. 1. For obtaining data from third-party sources, the insurance company system 104 first receives search data that will be used for searching a third party platform for data about a business or entity seeking insurance coverage information (block 2205) … the search data may comprise a telephone number for the entity seeking insurance coverage information, telephone number data typically being available for an entity seeking insurance because an agent in contact with the entity will usually have the entity's telephone number. In another embodiment, the search data may comprise a business address or policy address for the entity seeking insurance coverage information, which is another type of data that an insurance agent may typically have for a business or entity seeking insurance coverage. Other types of search data that may be used to search third-party platforms may include the name of the business (e.g., Main Street Garage), secondary names of the business (e.g., Al's Garage), prior name of the business (e.g., Main Street Mechanics).)

Roberts does not teach, however, Helitzer teaches a plurality of underwriting contract terms; 
(See Helitzer, [Column 10, lines 27-34], since the underlying insurance policy may have separate limits for general liability and specifically named liability coverages, the insurance policy producer may enter separate primary coverage limits for general liability and specific liability coverages in this step. In step 206, the insurance policy producer enters the expiration dates of the proposed insurance contract and a description of the insured property.). Applicant specification, [048], recites contract terms 705 (Fig. 7 as part of the Contract Block) may define what is covered under a particular contract, as well as information on the contract holder. Helitzer recites underlying insurance policy may have separate limits for general liability and specifically named liability coverage, which is defining what is covered under a particular contract.

a plurality of underwriting guidelines; 
(See Helitzer, [Column 10, lines 11-16], A plurality of SIC records are stored in a database resident in a database means 150. Each of the SIC records are linked to underwriting guidelines (unshown) established and filed by the insurance carrier. These criteria include guidelines related 15 to minimum premiums, hazard rating, underwriting authority, and referral criteria. See Helitzer, [Column 10, lines 57-64], in step 216, the system retrieves and displays underwriting guidelines associated with the SIC that were previously entered in step 204. The present invention maintains a database residing on database means 150, which contains underwriting instructions and guidelines, including minimum pre-miums, loss or hazard mitigation technology and hazard rating instructions, corresponding to each SIC that a user might enter into the system in step 204.) 

and a plurality of contract blocks;
(See Helitzer, [Column 10, lines 17-24], the process 200 displays on display 103 a plurality of candidate risk modifiers, such as may be retrieved at points in the process as by way of example risk modifier 213, 215 or 20 217, each associated with one or more technologies that mitigate the risk of loss or hazards associated with the insurable business property. Step 204 records a selected risk modifier code 213 and related underwriting criteria associated with the business property and associated policy. See Helitzer, [Column 10, lines 25-27], The process 200 proceeds to step 206, where the user enters into the process 200 the name of the carrier, and the coverage type and coverage limits of the insurance policy.). Applicant specification in Fig. 7 recites the different items that are being claimed as a contract block, which include contract terms, conditions, programmatic operations, relevant laws, related information, and risk characterization with all items not having to be present in every contract. Helitzer recites risk modifiers and codes, related underwriting criteria, and other related information such as the name of the carrier, coverage type, and coverage limits of the insurance policy.

receive a request for underwriting of a risk, the request comprising an insured and a risk to be underwritten;
 (See Helitzer, [Column 9, lines 55-67], in referring to FIG. 1 and FIG. 2a, FIG. 2b in a first step 202, through an input device 108, a user logs into process 200 through an associated terminal 110n having a display 103, that connects to a means 150, providing first and second data bases. In the next step 204, utilizing the input device 108, the user enters quotation information pertaining to the insured party for whom casualty insurance dependent upon the technology is to be underwritten. Such information typically includes, the name, address, telephone number of the insured party, the date the request for the quotation was received, a description of the insured's operation and the 65 standard industrial codes ("SIC"), which are associated with the insured's business.)

create a directed graph from the search result, the directed graph comprising nodes representing discrete elements of the underwriting data and edges representing relationships among the nodes;
As the applicant has not clearly defined the term “directed graph,” in the claims or in the specification, Examiner is construing the term “directed graph” as a graph, i.e., a set of objects (called vertices or nodes) that are connected together, where all the edges are directed from one vertex to another, and a directed graph is sometimes called a digraph or a directed network. Examiner is also construing a tree, as in a decision tree, as a minimally connected graph which must be connected and free from loops, as in Helitzer, FIG. 6. See also Helitzer, [Column 14, lines 34-40], … in FIG. 5 a table 500 and FIG. 6 a decision tree classifier 600 are utilized to assign combinations of technologies, employed in existing building structures to a classification, which then permits an underwriter to establish a premium. In this manner data structures representing the quantification of risk reduction attendant a given technology or product can be chained into a plurality of decision trees. See also Helitzer, [Column 14, lines 52-59], each node may utilize any number of conventionally avail-able analytical techniques for producing a splitting criterion. For example, each branch may be programmed to produce a weighted average (W1_N) that may subsequently be applied in successive nodes and branches to influence the final risk classification. On the other hand, the decision criterion might be a simple binary decision, where an attribute either exists or does not exist in the data set.)
perform a graph analysis on the directed graph to determine a best fit among the nodes and  edges;
(See Helitzer, [Column 14, lines 42-51], the construction phase requires that the set of building structures and corresponding combination of technologies be recursively partitioned into two or more sub-partitions, until a stopping criterion is met and a classification assigned. The decision applies a splitting criterion to every node of the tree. These splitting criteria are determined by applying a predetermined rule or function that an underwriter applies to eventually place the applicant for insurance into a classification that is then utilized as a factor in establishing the premium.)

select a plurality of contract terms for the risk from the underwriting data based on the best fit; and
(See Helitzer, [Column 15, lines 59-64], various null paths such as null 680, may be further assigned underwriting significance as the particular case may 60 require. The various paths that the decision tree follows in any particular instance represents a pruning of those "risk branches" that were amenable to insurance coverage due to risk reduction mechanisms being employed.)

return the contract terms as an offer to underwrite the risk via the network-connected server.
(See Helitzer, [Column 15, lines 19-23], …the data contained in table 500 would be utilized as input to a multivariate statistical analysis or to 20 create a continuous function that would lead to values that selectively result in specific underwriting choices, exclusions or excess premium charges.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of determination of insurance classification and underwriting determination for entities, as taught by Roberts, to include the system for reducing the risk associated with an insured building structure through the incorporation of selected technologies, as taught by Helitzer, to accurately represent the entity’s operation so as to actively factor in details for various actively responsive technologies that are currently available to reduce the risk for underwriting the insurance of a building. Contemporary underwriting practice is typically reduced to a binary choice of to issue or not to issue a policy of insurance based upon an aggregate of statistically relevant underwriting criteria, rather than producing insurance products tailored to combinations of risk reducing technologies based on sensors, such as smoke detectors, fire detectors, intrusion systems, radiation, and chemical or biological hazard detectors.

NOTE: Independent Claim 5 is substantially similar to Independent Claim 1 and as such, these claim limitations are treated in the same manner with regard to the Independent Claim 1 prior art rejection.

Dependent Claim 2
Roberts and Helitzer disclose the limitations of Independent Claim 1. 
Roberts does not teach, however, Helitzer teaches the system of claim 1, wherein an acceptance of the offer is received and the contract terms are added to the contract block as a contract for underwriting of the risk.
(See Helitzer, [Column 11, lines 48-56], after the quotation is issued in step 232, the system awaits 234 a response to the quotation. In the event that the quotation is accepted, the system proceeds to step 238 where the policy is thereafter bound. In the event a quotation 232 is not received in a time specified in the quotation, the offer expires 236. The quotation may also be accepted with proposed amendment 240, which is there upon resubmitted via step 220 to re-quote the premium.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of determination of insurance classification and underwriting determination for entities, as taught by Roberts, to include the system for reducing the risk associated with an insured building structure through the incorporation of selected technologies, as taught by Helitzer, to accurately represent the entity’s operation so as to actively factor in details for various actively responsive technologies that are currently available to reduce the risk for underwriting the insurance of a building. Contemporary underwriting practice is typically reduced to a binary choice of to issue or not to issue a policy of insurance based upon an aggregate of statistically relevant underwriting criteria, rather than producing insurance products tailored to combinations of risk reducing technologies based on sensors, such as smoke detectors, fire detectors, intrusion systems, radiation, and chemical or biological hazard detectors. The offered contracts can specify a requirement or an incentive to employ a particular technology to militate against loss entitlement and specify the reduction of policies insurance limits when incorporating the particular technology.

NOTE: Dependent Claim 6 is substantially similar to Dependent Claim 2 and as such, these claim limitations are treated in the same manner with regard to the Dependent Claim 2 prior art rejection.

Dependent Claim 4
Roberts and Helitzer disclose the limitations of Independent Claim 1. 
Helitzer does not teach, however, Roberts teaches the system of claim 1, wherein each contract block further comprises a risk characterization of the contract block, allowing external operations to be peril- and model-agnostic.
(See Roberts, [0213], … a risk score may be determined for the entity based on the classification for the entity, the data, and the veracity indicators at block 2970. At block 2990, the veracity indicators, classification, risk score, and data may be routed to an automated underwriting system for analysis and the deter-mination of an underwriting decision.). Examiner is construing risk score as the risk characterization of the contract block. (See also Roberts, [0233], A final or detailed classification for the entity may be determined at block 2960, and a risk score may be deter-mined for the entity at block 2970. The classification for the entity may be determined using a predictive model as dis-cussed in relation to FIG. 3. In an embodiment the predictive model may be the same model disclosed in relation to FIG. 3, or it may be a similar but different predictive model that, in embodiments, is trained using the types of data found in third-party platforms such as Facebook.com, Yelp, and Linkedin, and may, in embodiments, be trained to factor into its model the veracity indicators determined at block 2940. As discussed in relation to FIG. 12, statistical models such as the Rotation Forest statistical model may be used to determined one or more industrial classifications for the entity.)  
NOTE: Dependent Claim 8 is substantially similar to Dependent Claim 4 and as such, these claim limitations are treated in the same manner with regard to the Dependent Claim 4 prior art rejection.

Dependent Claim 9
Roberts and Helitzer disclose the limitations of Independent Claim 1. 
Helitzer does not teach, however, Roberts teaches the system of claim 1, further comprising a parametric evaluator comprising a third plurality of programming instructions stored in the memory of the computing device and operable on the processor of the computing device, wherein the third plurality of programming instructions, when operating on the processor, cause the computing device to: receive the offer produced by the automated underwriting processor;
(See Roberts, [0242], the method 3000 for automated underwriting of insurance coverage for the entity depicted in FIG. 30 may be performed by an underwriter computer 130, which may be a third-party underwriter as shown in FIG. 1, or an underwriter at the insurance company. The underwriter computer may include the elements shown in the exemplary computing device of FIG. 2, such as processors, storage devices, com-munication devices, and memory. At block 3010, pre-defined underwriting rules are accessed for the automated system that may be triggered by data relating to or about an entity seeking insurance coverage.)

evaluate the offer by iterating one or more contract terms of the offer through a range of values for that contract term;
(See Roberts, [0242], … the underwriting rules may include rules that are triggered when certain risks associated with the entity are identified in the third-party data or the insurance application that are risks the insurance com-pany does not want assume. When such a rule is triggered, a decision is generated to not offer coverage (e.g., a refusal to write) to the entity through blocks 3035 and 3045. See Roberts, [0243], … the underwriting rules may be defined that identify certain risks associated with an entity which may warrant a higher premium for providing coverage to the entity.)

assign a label to the offer based on the evaluation; and
(See Roberts, [0242], … an underwriting rule may be defined that provides that when the third party data or the application data includes data that indicates the entity is open 24 hours a day, a "do not write" output is generated by block 3045 … an underwriting rule may be defined that is triggered when the third-party data or the application data includes data indicating that a shop sells electronic cigarettes, which are a new product that may present a risk for which the insurance com-pany does not want to provide coverage.)

return the offer with the assigned label to the automated underwriting processor.
(See Roberts, [0246], … if it is determined in block 3040 that the received data includes the needed information, the automated underwriting process may continue to block 3050 where the premium for the entity may be determined. If it is determined in block 3040 that the third-party data and the application data do not include the needed information, then a determination is made that additional information is needed. An inquiry may be generated to obtain the needed information at block 3060. In an embodiment, the inquiry may be generated and transmitted to an insurance agent computer or underwriter computer for follow up by an insurance agent or underwriter ... once a response is received, the underwriting rules are applied to the data, including the data in the response, and another determination is made at block 3040 as to whether the process has all of the information needed to determine a premium.)

NOTE: Dependent Claim 11 is substantially similar to Dependent Claim 9 and as such, these claim limitations are treated in the same manner with regard to the Dependent Claim 9 prior art rejection.

Dependent Clams 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al (US 20140330594 A1), herein referred to as Roberts, in view of Helitzer et al (US 7711584 B2), herein referred to as Helitzer, and in further view of Yeransian et al (US 20090119133 A1), herein referred to as Yeransian.

Dependent Claim 3
Roberts and Helitzer disclose the limitations of Independent Claim 1 and Dependent Claim 2. 
Roberts and Helitzer do not teach, however, Yeransian teaches the system of claim 2, further comprising a claims processor comprising a second plurality of programming instructions stored in the memory and operable on the processor, wherein the second plurality of programming instructions, when operating on the processor, causes the network- connected server to:
(See Yeransian, [0024], … the terms "component" and "system" are intended to refer to a computer-related entity, either hardware, a combination of hardware and soft-ware, software, or software in execution. For example, a component can be, but is not limited to being, a processor, a process running on a processor, a hard disk drive, multiple storage drives ( of optical and/or magnetic storage medium), an object, an executable, a thread of execution, a program, and/or a computer. By way of illustration, both an application running on a server and the server can be a module. One or more components can reside within a process and/or thread of execution, and a module or component can be localized on one computer and/or distributed between two or more com-puters. See Yeransian, [0033], the application server 140 may include a central processing unit (CPU), a random access memory (RAM) for temporary storage of information, and a read only memory (ROM) for permanent storage of information. Computer server 132 may be generally controlled and coordinated by operating system software. The operating system controls allocation of system resources and performs tasks such as processing, scheduling, memory management, networking and I/O services, among other things. Thus, the operating system resident in system memory and executed by CPU coordinates the operation of the other elements of the system 100.)

receive a claim request from the insured; 
(See Yeransian, [0044], …Referring to FIG. 4, at the step 410, the insurance agent may receive existing or prospective customer data for the desired policy such as: 1) the name and address of the entity seeking coverage (e.g. an individual or a company name and the address of the property to be covered); 2) the requested coverage type (e.g., property insurance for a loss resulting from a terrorist attack and/or some other peril); and 3) the desired amount of coverage, deductible and premium. The request and the existing or prospective customer data may be submitted to the insurance agent, or any other insur-ance company representative, using any conventional means.)

retrieve the contract block linked to the insured;
(See Yeransian, [0054], referring back to FIG. 4, at the step 420, informa-tion about a customer is used to automatically retrieve addi-tional information. In one embodiment, information about a customer (e.g., the customer's name and/or social security number) is used to retrieve a customer's driving record. In another embodiment, information about a customer is used to retrieve a customer's medical record. In one embodiment, the customer's medical record comprises the customer's pharma-ceutical records.)

process the claims request to determine a payout amount based on the contract terms in the contract block; and
(See Yeransian, [0059], in operation, the auto quote module 220 may execute a set of processing rules to render a decision based on the information gathered from the applicant through these questions. The auto quote module 220 automatically decides whether to accept, decline, or postpone coverage, apply pre-mium loadings, or request medical reports. The auto quote module 220 may refers complex cases for manual underwriting. See Yeransian, [0060], the pricing module 230 estimates loss and expense savings a carrier could realize versus the current self-insured program. Information on terms and pricing of recent deals for other customers is used to obtain an industry average estimate of savings from insurance. The price of the premium can be calculated based upon, but not limited to, the rate, premium, waivers, deductibles, premium discount factors, minimum premium, and/or terror charge. The pricing database 325 stores a plurality of rating tables, such as loss costs, premium discounts, class codes, deductibles, and/or employer liability limits.)

send a payment for the payout amount.
(See Yeransian, [0134], ability to make payments)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of determination of insurance classification and underwriting determination for entities, as taught by Roberts, to include the system for reducing the risk associated with an insured building structure through the incorporation of selected technologies, as taught by Helitzer, and to include the system for policy underwriting and risk management over a network, as taught by Yeransian, to provide for improved ways to set up the automated insurance policy underwriting by collecting and processing insurance information through automatic quotation and work flow optimization. Current attempts to automate the underwriting process has forced insurance carriers to divert the analysis of risk from their automated systems to underwriters for additional analysis outside of the automated work flow (a manual process). This analysis does not allow for real time communication with agents, thereby increasing the amount of time required to determine the acceptable premium amount for a policy or to deny coverage.

NOTE: Dependent Claim 7 is substantially similar to Dependent Claim 3 and as such, these claim limitations are treated in the same manner with regard to the Dependent Claim 3 prior art rejection.
Dependent Clams 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al (US 20140330594 A1), herein referred to as Roberts, in view of Helitzer et al (US 7711584 B2), herein referred to as Helitzer, and in further view of Waddell et al (US 20150046194 A1), herein referred to as Waddell.

Dependent Claim 10
Roberts and Helitzer disclose the limitations of Independent Claim 1. 
Roberts and Helitzer do not teach, however, Waddell teaches the system of claim 1, further comprising a web crawler comprising a fourth plurality of programming instructions stored in the memory and operable on the processor, wherein the fourth plurality of programming instructions, when operating on the processor, causes the network- connected server to search the Internet to independently obtain information relevant to the risk and send it to the automated underwriting processor for incorporation into the directed graph.
(See Waddell, [0022], in operation, insurance subsystem 160 may implement spider/webcrawler technology to search via network 140 for data such as crowd sourced pictorial data in the form of digital photographs and associated location based information on third party web systems l50a-n that have been uploaded to third party web systems l50a-n by a plurality of third parties. Insurance subsystem 160 may also communicate with user devices l32a-n to obtain data such as digital photographs and associated geocoded data directly from one or more users.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of determination of insurance classification and underwriting determination for entities, as taught by Roberts, to include the system for reducing the risk associated with an insured building structure through the incorporation of selected technologies, as taught by Helitzer, and to include the system for using crowd sourced data for insurance claims based analysis, as taught by Waddell, to provide a system that could provide insurers and consumers with real time, accurate, and timely data during and after catastrophes to speed damage assessments, claims response, adjusting and eventual settlement with the insureds. Such a system would benefit both the insurers and the insureds greatly by expediting the claims process by both sides during a catastrophe. Speed of damage assessment and claims response is a critical factor and performance component of any insurance company, and is one of the leading indicators used in ranking insurance carrier performance.

NOTE: Dependent Claim 12 is substantially similar to Dependent Claim 10 and as such, these claim limitations are treated in the same manner with regard to the Dependent Claim 10 prior art rejection.

Response to Arguments






























Applicant filed an amendment on December 31, 2020. Claims 1-8 were pending in the Application. Claims 1-8 are amended. Claims 9-12 have been added. No claims have been cancelled. Claims 1 and 5 are independent claims, the remaining claims depend, directly or indirectly, on claims 1 and 5. Thus Claims 1-12 are currently pending. After careful and full consideration of Applicant arguments and amendments, the Examiner finds them to be moot. This action is made FINAL.
The claim objections in the Non-final Office Action dated October 09, 2020, are hereby withdrawn. The claims as amended in the Applicant’s Remarks dated December 31, 2020, are hereby entered.
With regards to the limitations of Claims 1-12 as amended, the claims were analyzed using the October 2019 PEG guidelines and the Examiner has determined that the these claims as amended continue to be considered not eligible under 35 U.S.C. 101. These claims, as amended, are not eligible under 35 U.S.C. 101 because they do not meet the requirements of the test set forth by the Supreme Court as described below:
Step 1 is to identify the statutory category and is met because the Independent Claims 1 is being directed towards a system, which is one of the four statutory categories of a Machine grouping; and Independent Claims 5 is being directed towards a method, which is one of the four statutory categories of a Process grouping. 
The test in Step Part 2A, Prong 1 is trying to evaluate if the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG) and is met when the claims recite the abstract idea of a system that automates underwriting insurance, while providing fraud detection capabilities to prevent abuse of the system; that can automatically analyze available data to determine contracts and offerings that are viable for both the insured and the insurer; that can find opportunities to market new offerings to balance a portfolio; and that can quickly, and intelligently process claims, and automatically manage the payout for approved claims, which covers certain methods of organizing human activity because it recites commercial interactions, including sales activities or behaviors and business relations, and as managing relationships or interactions between people. Accordingly, the Independent Claims 1 and 5 recite an abstract idea. 
The test in Step Part 2A, Prong 2 is to evaluate whether the claims recite additional elements that integrate the exception into a practical application. In other words, to “examine the elements of the claim(s) to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-eligible application.” Examiner has determined in Step 2A, Prong Two that Independent Claim 1, and similarly Independent Claim 5, does not integrate the abstract idea into a practical application, as there are additional elements listed in Independent Claims 1 and 5, such as a network-connected server, a memory, a processor, a non-volatile data storage device, and an underwriting database, which relate to computing components and are recited at a high level of generality. Incorporating more specific technology features reciting structure such as computers, microprocessors, processors, or the like, with specific algorithms or steps on how the functionality in the claims is to be achieved, and which can be supported in the specification, into Independent Claims 1 and 5 would potentially overcome the high level of generality of computing components, and not just performing insignificant extra- solution activity, and well understood, routine, and conventional functions as what has been determined in Step 2B through additional elements. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea. 
Also, the claims do not amount to significantly more than the abstract idea because as was described previously they amount to mere instructions to implement an abstract idea on a generic computer.  Furthermore, the claims include no indication that they involved an ordered combination of steps that are enough to indicate that the claims include material that amounts to be significantly more that the abstract idea. 
Therefore, Independent Claims 1 and 5, and Dependent Claims 2-4 and 6-12 do not qualify as eligible subject matter and stand rejected under 35 U.S.C. 101. See the 35 U.S.C. 101 analysis above. 
In the context of 35 U.S.C. §101, Applicant argues that the amendments to the claims clearly make the claimed invention subject matter eligible, and submits the following arguments in support of this position:
1.	Any use of the judicial exception that imposes a meaningful limit on the judicial exception is a practical application  
	Applicant continues to argue that the claims clearly recite three distinct computer components (a network-connected server, an underwriting database, and an automated underwriting processor), all of which work together in concretely-identified ways to produce the outcome of the system. This is a practical application as envisioned in the 2019 PEG.  
Examiner has considered these arguments and is not persuaded. See the 35 U.S.C. § 101 analysis above where the Examiner argues that Independent claims 1 and 5, and Dependent Claims 2-4 and 6-12 do not qualify as eligible subject matter and stand rejected under 35 U.S.C. 101.
Examiner continues to assert that Applicant see MPEP 2106.05 (a) (II), where it is stated that “to show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology.”  Examiner can only find the generic computer components of a network-connected server, a memory, a processor, an underwriting database, and an automated underwriting processor involved in carrying out the functions of the claimed subject matter. See also MPEP § 2106.05(f) for more information about mere instructions to apply an exception.
Examiner continues to argue that examples that the courts have indicated may not be sufficient to show an improvement to technology include:
A commonplace business method being applied on a general purpose computer, Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); which is similar to the commonplace business method of a system that automates underwriting insurance.
Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48; which is similar to creating a directed graph, which comes from graph theory, and is a graph that is made up of a set of vertices connected by edges, where the edges have a direction associated with them, similar to a decision tree.
The claims do not amount to significantly more than the abstract idea because as was described previously they amount to mere instructions to implement an abstract idea on a generic computer.  Examiner can find no recitation in the claimed subject matter of an algorithm specified with the structure of a computer, microprocessor, processor, or the like to carry out the claimed subject matter functions. Furthermore, the claims include no indication that they involved an ordered combination of steps that are enough to indicate that the claims include material that amounts to be significantly more that the abstract idea. Therefore, Examiner argues that Independent claims 1 and 5, and Dependent Claims 2-4 and 6-12 do not qualify as eligible subject matter and stand rejected under 35 U.S.C. 101.
In the context of 35 U.S.C. §101, Applicant argues that the amendments to the claims clearly make the claimed invention subject matter eligible, and submits the following arguments in support of this position:
Example 42 provides clear guidance that an invention such as that claimed is incorporated into a practical application, even if the claims recite the abstract idea of organizing human activity
Applicant continues to argue that the level of detail of the claims, the specificity of computer components, and the specificity of the operation of those components is clearly consistent with the level of detail of the claims, the specificity of computer components, and the specificity of the operation of those components set forth in the claimed invention. As the claim in Example 42 is incorporated into a practical application, there is no question that the claimed invention is also incorporated into a practical application. Applicant argues that the limitations in Example 42 that integrate the judicial exception into a practical application are precisely the types of computer activities set forth in the claimed invention. Note, in particular, the italicized portions above in Applicant’s remarks dated December 31, 2020, which Example 42 explicitly identifies as making the claims subject matter eligible:
•	storing information
•	providing remote access over a network
•	converting updated information that was input by a user
•	generating a message whenever updated information is stored
•	transmitting the message to all of the users
Applicant finally argues thus, there is no reasonable argument that Example 42 is subject matter eligible but the claimed invention is not.
Examiner has considered these arguments and is not persuaded. Examiner is unable to find in the claimed subject matter or in the specification where it is described in a specific way (use of particular rules, an algorithm, or the like) and specified with the structure of a computer, microprocessor, processor, or the like to carry out the claimed subject matter, and thus is directed to an abstract idea. See MPEP 2106.05 (a) (II) where it is stated that “to show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology.”  Examiner can only find the generic computer components of a network-connected server, a memory, a processor, an underwriting database, and an automated underwriting processor in Claim 1, and similarly in Claim 5, to carry out the claim subject matter functions. See also MPEP § 2106.05(f) for more information about mere instructions to apply an exception.
Examiner continues to argue that an example that the courts have indicated may not be sufficient to show an improvement to technology includes:
Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48; which is similar to creating a directed graph, which comes from graph theory, and is a graph that is made up of a set of vertices connected by edges, where the edges have a direction associated with them, similar to a decision tree.
Examiner finally argues that in Example 42, especially in Step 2A, Prong 2: Integrated into a Practical Application, it states that “The claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Thus, the claim is eligible because it is not directed to the recited judicial exception (abstract idea).” Examiner is unable to see how the claimed subject matter is an improvement over prior art systems, as the Applicant has failed to show explicitly in the claimed subject matter how the storing information; providing remote access over a network; converting updated information that was input by a user; generating a message whenever updated information is stored; and transmitting the message to all of the users is accomplished and with what structure, other than making a generic, all encompassing statement that the Example 42 subject matter is eligible and therefore, the instant claimed subject matter is also eligible. The claims do not amount to significantly more than the abstract idea because as was described previously they amount to mere instructions to implement an abstract idea on a generic computer.  Furthermore, the claims include no indication that they involved an ordered combination of steps that are enough to indicate that the claims include material amounts to be significantly more that the abstract idea. Therefore, Examiner argues that Independent Claims 1 and 5, and Dependent Claims 2-4 and 6-12 do not qualify as eligible subject matter and stand rejected under 35 U.S.C. 101.
In the context of 35 U.S.C. §103, Applicant argues that “none of the cited references teaches use of a directed graph to analyze a combination of contract terms, underwriting guidelines, insured information, and risk information to automatically select contract terms appropriate for insurance a given risk.” 
As US Patent No. 7711584 B2 to Helitzer is being applied to much of the amended subject matter (See 35 U.S.C. 103 Analysis above) for Independent Claim 1, and similarly Independent Claim 5, Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, Independent Claims 1  and 5 are not patentable. Independent Claims 1 and 5 stand rejected under 35 U.S.C §103 in the analysis above, and are therefore, not patentable in view of Helitzer, with FIG. 6, and [Column 9, lines 55-67]; [Column 10, lines 11-16; lines 17-24; and lines 27-34]; [Column 11, lines 48-56]; [Column 14, lines 34-40]; [Column 14, lines 42-51]; [Column 14, lines 52-59]; [Column 15, lines 59-64]; and [Column 15, lines 19-23] now applying to amended sections for Independent Claim 1, and similarly Independent Claim 5. 
Therefore, the amended Independent Claims 1 and 5 stand rejected under 35 U.S.C. 103. Dependent Claims 2-4 and 9-10, which depend on Independent Claim 1, stand rejected under 35 U.S.C. 103; Dependent Claims 6-8 and 11-12, which depend on Independent Claim 5, stand rejected under 35 U.S.C. 103.
In the context of 35 U.S.C. §103, Applicant argues that none of the cited references teaches each and every limitation of either claim 1 or claim 5, claims 1 and 5 are patentable over the cited references, and all dependent claims are patentable at least as they depend either from claim 1 or claim 5.
As US Patent Application Publication No. 20140330594 A1 to Roberts; US Patent No. 7711584 B2 to Helitzer; US Patent Application Publication No. 20090119133 A1 to Yeransian; and US Patent Application Publication No. 20150046194 A1 to Waddell are being applied to much of the amended subject matter (See 35 U.S.C. 103 Analysis above) for Independent Claim 1, and similarly Independent Claim 5, Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, Independent Claims 1 and 5 are not patentable. Independent Claims 1 and 5 stand rejected under 35 U.S.C §103 in the analysis above, and are therefore, not patentable in view of Roberts, with FIG. 1, FIG. 2, FIG. 30, and [0063]; [0065]; [0066]; [0069]; [0071]; [0074]; [0075]; [0079]; [0192]; [0213]; [0233]; [0242]; [0243]; and [0246]; in view of Helitzer, with FIG. 6, and [Column 9, lines 55-67]; [Column 10, lines 11-16; lines 17-24; and lines 27-34]; [Column 11, lines 48-56]; [Column 14, lines 34-40]; [Column 14, lines 42-51]; [Column 15, lines 59-64]; and [Column 15, lines 19-23]; in view of Yeransian with FIG. 4 and [0024], [0033]; [0044]; [0054]; [0059]; [0060]; and [0134]; and in further view of Waddell with [0022] now applying to amended sections for Independent Claim 1, and similarly Independent Claim 5. 
Therefore, the amended Independent Claims 1 and 5 stand rejected under 35 U.S.C. 103. Dependent Claims 2-4 and 9-10, which depend on Independent Claim 1, stand rejected under 35 U.S.C. 103; Dependent Claims 6-8 and 11-12, which depend on Independent Claim 5, stand rejected under 35 U.S.C. 103.
Conclusion


































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Jinks (U. S. Patent Application Publication No. 20070185743 A1) – System for Automated Insurance Underwriting
	Jinks recites enabling an efficient and flexible way to provide automated rating and underwriting based on a specific set of rules. The software system can be accessed by insurance carriers and their agents located in one single location or distributed geographically.

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CHISM whose telephone number is (571) 272-5915. The examiner can normally be reached during 8:00 AM – 4:30 PM Monday – Thursday, EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN CHISM/
Examiner, Art Unit 3692
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3692